Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 1 of 7 Page ID #:2460

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        July 14, 2020
 Case No.     2:12-cv-05735-SVW-RZ                                          Date
 Title        Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER DENYING PLAINTIFFS’ MOTION FOR
                         RECONSIDERATION [215] , DENYING DEFENDANTS’ MOTION TO
                         DISMISS [214], AND GRANTING PLAINTIFFS’ MOTION FOR
                         SUMMARY JUDGMENT [216]

        Plaintiffs have moved for reconsideration of this Court’s previous Order, dkt. 212, and for
summary judgment on their first cause of action for declaratory relief. Defendants have again moved to
dismiss the complaint and opposed both the summary judgment and reconsideration motion. For the
reasons provided below, the Court GRANTS Plaintiffs’ motion for summary judgment but DENIES
Plaintiffs’ motion for reconsideration. Defendants’ motion to dismiss is DENIED.

   I.       Background

        The facts of this case have been outlined extensively in this Court’s three previous Orders and in
two appellate Opinions from the Ninth Circuit. See Ass'n Des Éleveurs De Canards et D'Oies Du
Québec v. Harris, No. 2:12-CV-05735-SVW-RZ, 2012 WL 12842942, at *1 (C.D. Cal. Sept. 28, 2012)
(“Canards District I”), aff'd, Ass'n des Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d 937
(9th Cir. 2013) (“Canards I”); Ass'n des Eleveurs de Canards et D'Oies du Quebec v. Harris, 79 F.
Supp. 3d 1136, 1138 (C.D. Cal. 2015) (“Canards District II”), rev'd in part, vacated in part sub
nom. Ass'n des Éleveurs de Canards et d'Oies du Quebec v. Becerra, 870 F.3d 1140 (9th Cir. 2017)
(“Canards II”); Ass'n des Eleveurs de Canards et d Oies du Quebec v. Harris, No. 2:12-CV-05735-
SVW-RZ, 2020 WL 595440 (C.D. Cal. Jan. 14, 2020) (“Canards District III”).

         In 2012, California enacted California Health and Safety Code § 25982 (“§ 25982”), which states




                                                                                                  :
                                                           Initials of Preparer                PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 2 of 7 Page ID #:2461

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       July 14, 2020
 Case No.     2:12-cv-05735-SVW-RZ                                             Date
 Title        Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.


in pertinent part: “A product may not be sold in California if it is the result of force feeding a bird for the
purpose of enlarging the bird's liver beyond normal size.” Force feeding is defined as “a process that
causes the bird to consume more food than a typical bird of the same species would consume
voluntarily. Force feeding methods include, but are not limited to, delivering feed through a tube or
other device inserted into the bird's esophagus.” Cal. Health & Safety Code § 25980. Most recently, this
Court denied Plaintiffs’ motion for summary judgment and granted Defendants’ motion to dismiss with
prejudice. Canards District III, 2020 WL 595440, at *6. The Court also denied Plaintiffs’ motion for
declaratory relief without prejudice and gave Plaintiffs another opportunity to request declaratory relief
based on more specific factual allegations. Plaintiffs have now moved for reconsideration of this Court’s
dormant Commerce Clause analysis, and moved for declaratory relief based on a specifically alleged
factual scenario.

   II.      Motion for Reconsideration

        In two of this Court’s previous three Orders, the Court concluded that § 25982 did not violate the
dormant Commerce Clause. See Canards District I, 2012 WL 12842942, aff’d, 729 F.3d 937; Canards
District III, 2020 WL 595440, at *2–3. As previously noted, “the Ninth Circuit has observed that most
regulations that run afoul of the dormant Commerce Clause ‘do so because of discrimination’; that is,
they ‘impose disparate treatment on similarly situated in-state and out-of-state interests.’” Canards
District I, 2012 WL 12842942, at *7 (quoting Nat'l Ass'n of Optometrists & Opticians v. Harris, 682
F.3d 1144, 1150 (9th Cir. 2012)). The Ninth Circuit affirmed this decision, holding that “Plaintiffs failed
to raise serious questions that § 25982 imposes a substantial burden on interstate activity.” Canards I,
729 F.3d at 952. In Canards District III, based on nearly identical arguments but a more-complete
factual record, this Court again concluded that § 25982 did not discriminate against out-of-state
commerce and did not present any plausible burden on interstate commerce. Canards District III, 2020
WL 595440, at *2–4.

       Plaintiffs move for reconsideration based on a recent ruling in North America Meat Institute v.
Becerra, No. 19-CV-08569-CAS-FFMX, 2020 WL 919153 (C.D. Cal. Feb. 24, 2020) (“NAMI”). As a
threshold matter, Plaintiffs have not met the criteria for reconsideration under Local Rule 7-18:

         In the Central District of California, “a motion for reconsideration may be made only on
         the grounds of (a) a material difference in fact or law from that presented to the Court
         before such decision that in the exercise of reasonable diligence could not have been
         known to the party moving for reconsideration at the time of such decision, or (b) the




                                                                                                  :
                                                              Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                     Page 2 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 3 of 7 Page ID #:2462

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                        July 14, 2020
    Case No.      2:12-cv-05735-SVW-RZ                                                        Date
    Title         Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.


            emergence of new material facts or a change of law occurring after the time of such
            decision, or (c) a manifest showing of a failure to consider material facts presented to the
            Court before such decision.”

Doe v. Regents of the Univ. of California, No. 15-CV-02478-SVW-JEM, 2016 WL 11504216, at *4
(C.D. Cal. Dec. 1, 2016) (quoting Local Rule 7-18). The Court did not fail to consider any material facts
on the previous record, and, as a fellow district court, the NAMI decision does not constitute a change in
law.

        The decision in NAMI also does not present a holding contrary to this Court’s previous orders.
Considering the merits of Plaintiffs’ motion, NAMI is readily distinguishable from the current case
because NAMI explicitly found that discrimination against out of state commerce was plausible based on
the complaint. NAMI, 2020 WL 919153, at *5 (“NAMI acknowledges that Proposition 12 is facially
neutral, but alleges that Proposition 12 nevertheless unconstitutionally discriminates against out of state
commerce.”). There has never been such a finding in this case. As this Court stated in the previous
Order, “Plaintiffs have raised no issue as to whether § 25982 discriminates against out-of-state interests.
To the extent § 25982 imposes a burden on commerce (if any), it does so without discriminating against
out-of-state commerce.” Canards District III, 2020 WL 595440, at *2 (“As with the previous
complaints, Plaintiffs have raised no issue as to whether § 25982 discriminates against out-of-state
interests.”). Because there is no plausible burden on interstate commerce, the Court does not need to
reach the question of § 25982’s in-state benefit.1 Canard I, 729 F.3d at 951–52 (“[A] plaintiff must first
show that the statute imposes a substantial burden before the court will determined whether the benefits
of the challenged law are illusory.”) (internal quotation marks omitted). The motion for reconsideration
is DENIED.2


1
  If the Court were to reach the question of benefits versus burdens, Plaintiffs would still not prevail. Plaintiffs must clear the
difficult hurdle of showing the “burden on interstate commerce clearly exceed[s] its local benefits ,” Canards District I,
2012 WL 12842942, at *10 (emphasis added), and Plaintiffs have not shown any cognizable burden. Defendants have
presented evidence that the California legislature intended to discourage consumption of force-fed products in the interest of
public health. Canards I, 729 F.3d at 952. Because there is no burden, any benefit would not be “clearly exceed[ed]” by
Plaintiffs’ vacuous showing.
2
  This is the third time this Court has rejected Plaintiffs’ dormant Commerce Clause argument (with an intervening
affirmation from the Ninth Circuit), see Canards I, Canards District I, Canards District III, and Plaintiffs have not
substantially altered their argument in each iteration. Accordingly, future argument on this issue without a significant change
in the facts or controlling law will subject Plaintiffs to sanctions.




                                                                                                                     :
                                                                         Initials of Preparer                    PMC

                                                   CIVIL MINUTES - GENERAL                                                Page 3 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 4 of 7 Page ID #:2463

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                    July 14, 2020
    Case No.    2:12-cv-05735-SVW-RZ                                                       Date
    Title       Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.


      III.     Declaratory Judgment

        Finally, Plaintiffs request a declaratory judgment defining the application and scope of § 25982.
Dkt. 205 at 13. “A lawsuit seeking federal declaratory relief must first present an actual case or
controversy within the meaning of Article III, section 2 of the United States Constitution.” Gov't Emps.
Ins. Co. v. Dizol, 133 F.3d 1220, 1222 (9th Cir. 1998) (citing Aetna Life Ins. Co. of Hartford v. Haworth,
300 U.S. 227, 239–40 (1937)). Plaintiffs have presented sufficient evidence to demonstrate California
intends to prosecute them for violations of § 25982 if Plaintiffs proceed with their proposed course of
action. Dkt. 218 at 11–12. Plaintiffs have presented a factual scenario wherein an out-of-state seller3
(“Seller”) fulfills an order “through a website operated by an out-of-state seller who receives and fulfills
an order outside California, delivering it to a shipper such as FedEx or UPS to be sent to an address” in
California. Dkt. 218 at 2.

         Neither § 25982 nor § 25980 define “sale” in their text. Rather than broadly determining how
sale is defined in reference to § 25982, the Court’s focus is on whether the specific factual scenario
presented by Plaintiffs falls within the grasp of the regulation.4 Of course, the ultimate goal of a
declaratory judgment is to provide a clear interpretation of a statute in accordance with the legislature’s
purpose. See People v. Prunty, 355 P.3d 480, 486 (Cal. 2015) (The court’s “task in construing the Act,
of course, is to ascertain and effectuate the intended legislative purpose.”). The Court must determine
whether the legislature intended to capture the limited circumstances Plaintiffs present by forbidding
birds products that are “the result of force feeding” from being “sold in California.” § 25982.

       The text of § 25982 is silent as to the possession, importation, or receipt of foie gras within
California. Courts in California have looked to the California Uniform Commercial Code (UCC)5 for the

3
  The Sellers include the named Plaintiffs: Association Des Éleveurs De Canards et D’oies Du Québec (“Canards”), Hudson
Valley Foie Gras (“HVFG”), and Sean “Hot” Chaney. This judgment only pertains to the factual allegations the Sellers have
represented to the Court. Dkt. 218.
4
  As Plaintiffs note: “The only question for the Court to answer in order to resolve the parties’ dispute is whether § 25982’s
ban on foie gras products being ‘sold in California’ somehow also prohibits products sold outside California from even
being sent here.” Dkt. 218 at 2.
5
  The UCC provision states: “Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the
seller completes his performance with reference to the physical delivery of the goods . . . .” Cal. Com. Code § 2401(2)
(emphasis added). In the factual scenario presented by Plaintiffs, Sellers complete their performance upon delivery of the
goods to the third-party shipper.




                                                                                                                 :
                                                                       Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                              Page 4 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 5 of 7 Page ID #:2464

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                     July 14, 2020
    Case No.    2:12-cv-05735-SVW-RZ                                                        Date
    Title       Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.


default rule when the statute was silent as to the definition of “sale.” See City of S. San Francisco v. Bd.
of Equalization, 181 Cal. Rptr. 3d 656, 672 (Ct. App. 2014) (“Courts have consistently used section
2401 of the California Uniform Commercial Code to determine when title passes between sellers and
buyers.”). In that case, the California Court of Appeals determined that “[s]ince the sales at issue in this
appeal were negotiated at retailers in a California city but had to be shipped to the California consumer
from an out-of-state location, title passed out of state under section 2401[(2)].” Id. Although the UCC
undisputedly does not override any provision of § 25982, the contested statute does not provide any
clear indication that it is intended to prevent sales occurring outside of California from being received
in-state if that transaction occurs entirely outside of California.

        Contrarily, some sections of California’s Health and Safety Code (where § 25982 is located) that
do not relate to foie gras specifically define “sale” to more expansively encompass the receipt of goods
in California. For example, California Health & Safety Code § 25991(o), which relates to pig products,
specifically states that “[f]or purposes of this section, a sale shall be deemed to occur at the location
where the buyer takes physical possession of an item.” See also Cal. Health & Safety Code § 14950(10)
(“‘Sale’ or ‘sell’ means any transfer, exchange, or barter, in any manner or by any means whatever, or
any agreement for these purposes.”).6 There is no such language in § 25982, leading the Court to infer
California did not intend § 25982 to be expansively read beyond the traditional understanding of “sold in
California.” § 25982; see N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 940 (2017) (explaining how the
expressio unius canon applies in the context of statutory interpretation).

        Both the text and legislative history of § 25982 also support the idea that California did not
intend to create a total ban on foie gras. Again, consumption and possession are not mentioned in the
statute at all, and all accompanying legislative discussions leading up to the passage of § 25982 suggest
that a “total ban” on foie gras was disfavored. Both then-State Senator John Burton, who authored the
bill, and then-Governor Schwarzenegger, who signed the bill, stated that § 25982 was not intended as a
total ban on foie gras in California. Dkt, 218 at 10.7 Rather, both the legislative and executive branches
indicated that the focus of the bill was to prevent the cruel practice of force-feeding within California.
Id.

6
  In regard to the sale of smartphones, California’s Business and Professional Code also specifically defines “sale” to include
importation of products purchased out of state. See Cal. Bus. & Prof. Code § 22761(a)(4) (“[O]r the smartphone is sold and
shipped to an end-use consumer at an address within the state.”).
7
  Plaintiffs present a sworn declaration attesting to these statements based on a review of the video recording of the signing of
the bill on April 26, 2004. Dkt. 118-5 ¶ 2. Defendant has not contested these facts, and the Court accepts them to be true for
the purposes of this motion.




                                                                                                                  :
                                                                        Initials of Preparer                   PMC

                                                  CIVIL MINUTES - GENERAL                                               Page 5 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 6 of 7 Page ID #:2465

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                       July 14, 2020
    Case No.    2:12-cv-05735-SVW-RZ                                                          Date
    Title       Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.



         California’s published legislative analysis also supports the contention that the intent of § 25982
is to prevent force-feeding in California, not to create a total ban. “The author's office states that no other
livestock product is produced via force feeding, and that it is a cruel and inhumane process that should
be banned.” California Bill Analysis, S.B. 1520 Sen., 5/06/2004. This appears to reference the banning
of the practice of force-feeding in California, but does not suggest a total ban on the receipt of the
product. When a product is sold in California, it could be difficult for the regulator to determine whether
the force-feeding and slaughter occurred in California or out-of-state. Thus, § 25982 also prevents
products that are the result of the force-feeding, wherever it may occur, from being sold in California.
As this Court has repeatedly held, § 25982 does not have any extraterritorial effect—the statute cannot
prevent animal cruelty from occurring in another state. Canards District III, 2020 WL 595440, at *2.
Therefore, even though California can regulate what is produced and sold within its own borders, it has
no interest in sales occurring outside of California, even if those sales are to a California resident or
visitor.

        Plaintiffs’ primary contention is that, under Defendants’ proposed interpretation, § 25982 would
constitute a total ban on foie gras against the wishes of the state of California. Although Defendants’
reading would not result in a total ban, the Court concludes that Defendants’ interpretation substantially
overreaches the intent of the regulation. After extensively examining the text and legislative history of
the statute, the Court concludes that the legislature did not intend to prevent the factual scenario
presented by Plaintiffs. There is no evidence that California intended to completely ban the receipt or
possession of foie gras in California, and there is ample evidence that this was not California’s intent. Of
course, once the foie gras reaches California, it cannot be resold within the state, even if the transaction
processes “out of state” via an explicit agreement or otherwise.8

         This situation does not produce absurd results, as Defendants contest, because there is a logical
distinction between conducting a transaction entirely outside of California, while still allowing the fruits
of that transaction to be delivered into California (via the purchaser or a third-party), and selling a
product in California, where the seller or product are present in California at the time of sale. It is more
difficult to create a principled distinction between a purchaser who buys foie gras outside of California
and personally drives it back into the state (which is undisputedly not encompassed by § 25982), and a
purchaser who buys foie gras outside of California and has it delivered into the state (which Defendants

8
 No relief is offered, for instance, “to sellers of Hudson Valley’s and Palmex’s foie gras products who are located within
California (e.g., restaurants) [who] have been forced to stop selling them to purchasers in California . . . .” Dkt. 218 at 4.




                                                                                                                    :
                                                                         Initials of Preparer                   PMC

                                                   CIVIL MINUTES - GENERAL                                               Page 6 of 7
Case 2:12-cv-05735-SVW-RZ Document 227 Filed 07/14/20 Page 7 of 7 Page ID #:2466

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       July 14, 2020
 Case No.       2:12-cv-05735-SVW-RZ                                           Date
 Title          Association des Eleveurs de Canards et d Oies du Quebec et al v. Kamala J Harris et al.


now contest). There is no principled way to distinguish between foie gras purchased out of state and
transported into California by the purchaser and that which is delivered by a third party. Whether the
purchaser receives the foie gras in California is not closely related to whether the force-feeding or sale
occurred in California, which (as discussed above) is what § 25982 intended to ban. Further, the
distinction cannot turn on whether the recipient is a California citizen, resident, or visitor without
implying broader constitutional principles not briefed or suggested by either party.

       Accordingly, the Court concludes the most reasonable interpretation of § 25982, in accordance
with the intent of California and the plain language of the statute, does not encompass the factual
scenario presented by Plaintiffs. The Court holds that a sale of foie gras does not violate § 25982 when:

                The Seller is located outside of California.
                The foie gras being purchased is not present within California at the time of sale.
                The transaction is processed outside of California (via phone, fax, email, website, or
                 otherwise).
                Payment is received and processed outside of California, and
                The foie gas is given to the purchaser or a third-party delivery service outside of
                 California, and “[t]he shipping company [or purchaser] thereafter transports the product
                 to the recipient designated by the purchaser,” even if the recipient is in California.

Dkt. 218 at 5. This judgement is limited to the circumstances described above, and does not encompass
situations wherein the Seller is present in California during the sale, or the foie gras is already present in
California when the sale is made.

   IV.      Conclusion

    Plaintiffs’ motion for reconsideration is DENIED. Plaintiff’s motion for declaratory judgment is
GRANTED as described above. Defendants’ motion to dismiss is accordingly DENIED.




                                                                                                  :
                                                             Initials of Preparer              PMC

                                           CIVIL MINUTES - GENERAL                                     Page 7 of 7
